Matter of Gray Media Group, Inc. v City of Watertown (2021 NY Slip Op 03760)





Matter of Gray Media Group, Inc. v City of Watertown


2021 NY Slip Op 03760


Decided on June 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, PERADOTTO, CURRAN, AND DEJOSEPH, JJ.


617 CA 21-00068

[*1]IN THE MATTER OF GRAY MEDIA GROUP, INC., PETITIONER-RESPONDENT,
vCITY OF WATERTOWN AND JEFFREY M. SMITH, IN HIS OFFICIAL CAPACITY AS MAYOR OF THE CITY OF WATERTOWN, RESPONDENTS-APPELLANTS. 


BOND, SCHOENECK & KING, PLLC, SYRACUSE (JONATHAN B. FELLOWS OF COUNSEL), FOR RESPONDENTS-APPELLANTS. 
BALLARD SPAHR, LLP, NEW YORK CITY (JOSEPH SLAUGHTER OF COUNSEL), FOR PETITIONER-RESPONDENT.

	Appeal from a judgment (denominated order) of the Supreme Court, Jefferson County (James P. McClusky, J.), entered August 18, 2020 in a CPLR article 78 proceeding. The judgment granted the petition. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on March 9 and 10, 2021,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: June 11, 2021
Mark W. Bennett
Clerk of the Court